Citation Nr: 1627686	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  08-03 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back disability, to include as secondary to service-connected knee disability.

2. Entitlement to specially adapted housing under 38 U.S.C.A. § 2101(a).

3. Entitlement to special home adaptation under 38 U.S.C.A. § 2101(b).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2013 and January 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board previously considered these issues in September 2015 and remanded for additional development.


FINDINGS OF FACT

1. The weight of the evidence is against finding an in-service injury related to the current back disability or that the service-connected knee disability caused or aggravated the back disability.

2. The evidence does not show that the Veteran's service-connected disabilities cause blindness or loss of sight, loss or loss of use of one or more extremities, or loss or loss of use of the hands.


CONCLUSIONS OF LAW

1. The criteria for an award of service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for specially adapted housing have not been met. 38 U.S.C.A. §§ 2101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809 (2015).

3. The criteria for a special home adaptation grant have not been met.  38 U.S.C.A. § 2101; 38 C.F.R. §§ 3.102, 3.809a(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In January and May 2013, the RO sent the Veteran letters, providing notice that satisfied the requirements of the VCAA.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered.  VA provided examinations and medical opinions for the back claim in February 2013, September 2014, and January 2016.  The examinations were thorough and detailed, and the medical opinions are adequate, because they considered all relevant evidence of record and provided rationale for conclusions.  The examiners were not required to provide opinions on direct service connection for the back because the evidence does not indicate an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's own conclusory statements regarding causation are insufficient to establish a nexus or trigger the duty to provide a medical opinion, unless the condition is within the common knowledge of a lay person.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  Indeed, the record does not reflect that the Veteran Veteran has had specialized training or education in the field of musculoskeletal disorders, to include the spine.

Following the remand directives, the AOJ obtained an additional VA medical opinion for the claim.  The examiner addressed the questions posed by the Board.  In so doing, the RO substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

The Veteran asserts that he is entitled to service connection for a back disability caused by in-service injuries or alternatively, caused by or aggravated by his service-connected left knee disability.  

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable by his senses but not to diagnose or determine the cause of a back disability as this requires specialized medical knowledge and training to understand the complexities of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board has reviewed the record and finds that the criteria for service connection for a back disability have not been met.  38 C.F.R. § 3.303.

First, the evidence shows that the Veteran has a current back disability.  The September 2014 examiner diagnosed degenerative arthritis of the spine.  A December 2013 MRI report showed significant discogenic disc disease of the lumbar spine.  Similarly, in September 2013, the Veteran's private provider diagnosed severe arthritis in the lower back.  

Next, to address direct service connection, the evidence does not suggest a connection between the current back disability and service.  In statements to VA, the Veteran reported injuring his back during airborne training in March 1969 when he jumped out of the plane and hit his back on the tail section and again when he tripped and fell on an artillery canister in Vietnam in November 1969.  He wrote that he did not seek medical attention after the first injury because he feared that he would be disqualified from finishing jump school.  Service treatment records show no complaint of or treatment for a back injury.  The September 1970 separation examination was normal.  

The Veteran further reported having back pain since service.  However, a September 2013 private treatment record notes his report that back pain developed gradually only a year prior and was not associated with any specific event.  Treatment records between service and 2013 do not show diagnosis of a back disability.  VA examiners in May 2012 and February 2013 did not diagnose a back disability.  The Veteran filed disability claims for other ailments years before he filed a claim for his back, which lends credibility to the September 2013 treatment record identifying onset within that year.  The Board has considered the Veteran's reports of in-service injury and continuous pain but finds the inconsistency of lay statements, lack of medical record, and lapse in time between service and recorded complaints outweigh his assertion.  Service connection on a direct basis cannot be established.  See 38 C.F.R. § 3.303. 

Lastly, to address secondary service connection based on the left knee disability, the weight of the evidence is against such a connection.  In May 2013 correspondence, the Veteran wrote that his doctor determined that his back pain was caused by his left leg being a couple centimeters shorter than the right as a result of the total knee replacement.  The Veteran identified the provider and VA obtained those records.  However, the treatment records do not show an opinion on a relationship between the left knee and back pain.  The September 2014 VA examiner opined that the back disability was less likely than not caused by the service-connected left knee disability.  A January 2016 VA addendum opinion concludes that the left knee less likely than not aggravated the back disability beyond the natural progression.  

The examiner explained that it is assumed when a person says he favors his leg, he means that he limps, sometimes requiring him to use crutches in order to protect the injured limb.  The examiner noted research and evidence finding that an injury in one extremity rarely causes a major problem in the thoracic or lumbar spine.  In fact, she explained, the ultimate disability a leg can suffer is amputation, and despite modern technology, no artificial leg comes close to restoring normal gait. Remarkably, amputees do not seem to develop unusual arthritis in the back that can be attributed to the amputation.  In the addendum, the examiner elaborated, writing that the knee joint is distal to the lumbar spine and functions independently to the spine.  She noted that the Veteran showed no signs of gait compromise.  Therefore, the examiner concluded, there is no supporting evidence that the Veteran's lumbar spine condition is related to or aggravated by his left knee.  She also mentioned that the Veteran was morbidly obese until 2009; it is likely that the massive amount of weight he carried for many years is responsible for his degenerative disc disease.    

The VA examiner's opinions are detailed and clearly explained.  Indeed, the 2016 addendum reviewed pertinet medical literature and applied to the relevant medical facts and history of this Veteran.  In light of the comprehensive rationale and medical training of the VA examiners, the Board finds these opinions are highly probative and thus they outweigh the Veteran's lay statements.  As such, the Board finds that the evidence is against a connection between the back and the service-connected left knee and service connection on a secondary basis is not warranted.  See 38 C.F.R. §§ 3.303, 3.310.

III. Specially adapted housing or home adaptation

The Veteran contends that he needs specially adapted housing or home adaptation to accommodate his service-connected disabilities, particularly his left knee.

Applicable regulations provide that specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: 1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 2) blindness in both eyes, having only light perception, plus the loss of use of one lower extremity; or 
3) the loss, or loss of use, of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 4) the loss, or loss of use, of one lower extremity together with the loss, or loss of use, one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or 6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

If entitlement to specially adapted housing is not established under the above subsection, a veteran can qualify for a grant for necessary special home adaptation under certain conditions.  See 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  
A certificate of eligibility for assistance in acquiring necessary special home adaptations or for assistance in acquiring a residence already adapted with necessary special features is available to a Veteran with the requisite service who does not qualify for specially adapted housing under the criteria cited above, but is entitled to compensation for permanent and total disability which:  (1) is due to blindness in both eyes with 5/200 or less visual acuity, or (2) a permanent and total disability that includes the anatomical loss or loss of use of both hands, or 
(3) a permanent and total disability that is due to a severe burn injury (as so determined).  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

Where entitlement to specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.809a (a).  

The Board has reviewed the relevant medical and lay evidence and finds that the criteria for specially adapted housing and special home adaptation have not been met.  See 38 C.F.R. §§ 3.809, 3.809a.

The evidence does not show service connected disabilities causing blindness or loss of sight, loss or loss of use of one or more extremities, or loss or loss of use of the hands.  The Veteran is service-connected for posttraumatic stress disorder, total left knee replacement, right foot tinea pedis and onychomycosis, heart block, hearing loss, right ankle sprain, type II diabetes mellitus with erectile dysfunction and cataracts, right knee osteoarthritis and instability, tinnitus, and postoperative left knee scars.  He receives a 100 percent rating for the combined effects of his disabilities, including unemployability.  There is no indication or evidence that diabetic cataracts cause blindness, only light perception, or 5/200 or less visual acuity.  See June 2012 examination.  The evidence also does not show that the knee or ankle disabilities are so severe as to cause loss of use of those extremities.  In the most recent, 2013 examination for the knees, the Veteran had decreased range of motion and used a cane but reported being able to walk one-half to one mile.  The examiner found the knee condition was not such an extreme impairment that it equated in functional effect to amputation with prosthesis.  VA treatment records show that the Veteran was able to ambulate independently with the use of a cane.

In his July 2012 application, the Veteran reported that he had trouble bending his left knee after the surgery, which made it difficult for him to take a shower or go to the bathroom.  He explained that his bathrooms were too small for a walker or wheelchair.  In a September 2013 letter, the Veteran's treating provider wrote that the Veteran would benefit from assistance devices in his house such as rails, shower adapters, and other such devices in light of his many orthopaedic problems, listed as shoulders, left knee replacement, and low back arthritis with sciatica.  The Board understands the severity of the Veteran's disabilities and that he could benefit from assistive devices in his home.  Nevertheless, the regulations only allow for specially adapted housing or grants for special home adaptation when service-connected disabilities cause particular impairments, including loss of or loss of use of extremities.  The Veteran's disabilities do not preclude his locomotion as to equate with loss of use of extremities or satisfy the other regulatory requirements.  
See 38 U.S.C.A. § 2101(a), (b); 38 C.F.R. §§ 3.809, 3.809a.  Therefore, the Board is unable to grant housing benefits at this time.    


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to specially adapted housing is denied.

Entitlement to a grant for special home adaptation is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


